Citation Nr: 0914223	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.  

2.  Entitlement to service connection for a sleepwalking 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from May 16 to July 
21, 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In August 2008, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  During the hearing he submitted 
additional evidence and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c)(2008).  


FINDINGS OF FACT

1.  The Veteran's psychiatric diagnosis is antisocial 
personality disorder.

2.  The Veteran clearly and unmistakably has a life-long 
history of sleepwalking, so even prior to serving in the 
military, and this pre-existing condition - which, itself, 
VA does not consider to be a disability for VA compensation 
purposes, clearly and unmistakably was not made permanently 
worse by his military service beyond its natural progression.

3.  The Veteran also has obstructive sleep apnea and abnormal 
sleep stages, aside from the sleepwalking disorder, which, 
according to the probative medical evidence of record, 
started after an anoxic injury to his brain in 2004 or 
thereabouts, so many years - indeed decades, after his 
military service had ended.




CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury for 
purposes of VA compensation and, therefore, generally cannot 
be service connected as a matter of law.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 4.9, 4.127 
(2008).

2.  The Veteran's pre-existing sleepwalking disorder was not 
chronically aggravated by his military service, and his 
obstructive sleep apnea and abnormal sleep stages also were 
not incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in April 2005, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a). See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The RO issued that April 2005 VCAA notice letter prior to 
initially adjudicating the Veteran's claims in September 
2005, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).

In a more recent November 2006 VCAA notice letter, the 
Veteran also was informed of the downstream disability rating 
and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since providing that additional VCAA Dingess notice 
in November 2006, the RO has also gone back and readjudicated 
the Veteran's claims in the July 2007 statement of the case 
(SOC) and January 2008 supplemental SOC (SSOC).  This is 
important to point out because the Federal Circuit Court has 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC. See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error. 
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
and his responses, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  He has been 
represented throughout this appeal by an accredited Veteran's 
service organization, The American Legion, which presumably 
is knowledgeable of the requirements for establishing 
entitlement to service connection for the conditions at 
issue.  Indeed, they made arguments specifically addressing 
these requirements during the August 2008 Travel Board 
hearing.

In any event, the Board has determined that service 
connection is not warranted either for a personality disorder 
or sleep walking disorder, in part because these type 
conditions are not considered disabilities for VA 
compensation purposes and, thus, cannot be service connected 
as a matter of law.  The duty-to-notify-and-assist provisions 
of the VCAA do not apply to claims, as here, being denied as 
a matter of law.  See Manning v. Principi, 16 Vet. App. 534 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
does not apply because the issues presented are solely of 
statutory and regulatory interpretation, and/or the 
respective claim is barred as a matter of law in that it 
cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).

As for the duty to assist, to the extent the VCAA does apply, 
the RO obtained the Veteran's service treatment records 
(STRs), private medical records, Social Security 
Administration (SSA) records, and his VA medical records.  
He has not identified any additional evidence that could be 
obtained to substantiate his claims.  

The Board realizes that medical opinions have not been 
obtained in this case.  Here, though, the claimed personality 
and sleep walking disorders are either not considered 
disabilities for which VA compensation benefits may be 
granted or, regarding the sleep walking, there is both clear 
and unmistakable evidence already of record that this 
condition pre-existed the Veteran's military service and that 
it did not undergo an increase in pathology or severity 
during service beyond its natural progression.  Thus, an 
examination and/or opinion are not necessary to decide these 
claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).



Service Connection for a Personality Disorder

Basic entitlement to VA compensation may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

For a Veteran that served on active duty for at least 90 
days, psychoses will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  A relatively recently issued definition of a 
"psychosis" includes the following specific disorders:  brief 
psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder, not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384 
(2008).  See 71 Fed. Reg. 42,758-60 (July 28, 2006).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's STRs report a pre-service history of behavioral 
issues.  His service records do not mention any personality 
disorder diagnosis.  He had less than 90 days of military 
service, which ended in July 1972.

After a December 2002 psychiatric evaluation for SSA 
disability benefits, antisocial personality disorder was 
diagnosed.

In March 2005 the Veteran filed a VA claim for service 
connection for his personality disorder.  

In a statement since received in August 2008, the Veteran's 
spouse maintained he had a personality disorder prior to 
entering the military.  

The Veteran's and his wife's contentions notwithstanding, a 
personality disorder generally is precluded from being 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  The only possible exception 
is if there is additional disability due to aggravation of 
this condition during service by superimposed disease or 
injury.  See VAOPGCPREC 82-90 (July 18, 1990).  Here, though, 
there is no such evidence.

In the several written statements and oral testimony during 
the hearing, the Veteran and his representative argued the 
personality disorder should really be considered depression, 
instead.  But there is no medical evidence substantiating 
this allegation.  So, as it stands, the Veteran's only 
diagnosed psychiatric disorder is antisocial personality 
disorder - which, for the reasons and bases discussed, 
generally cannot be service connected as a matter of law.  
The Veteran has therefore failed to state a claim upon which 
relief can be granted.  Accordingly, his claim must be denied 
due to the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Winn v. Brown, 8 Vet. 
App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

Service Connection for Sleepwalking

The Veteran began serving on active duty in the military on 
May 16, 1972.  The report of his contemporaneous May 1972 
military entrance examination does not mention any pertinent 
pathology.  In a July 1972 Naval Aptitude Board Report, 
however, it was indicated that he, age 17, had been referred 
for a psychiatric evaluation.  It was stated that he walked 
in his sleep; that there was no organic basis for the 
complaint on physical examination; and that his relevant 
history indicated sleepwalking had occurred as a habitual 
response to minor emotional stress.  He indicated that he had 
had a life-long history of regularly walking in his sleep.  
It was recommended that he be declared unsuitable for further 
military training, and he was subsequently discharged from 
military service on July 21, 1972, after serving only 2 
months and 6 days.

In his March 2005 application for VA compensation or pension 
benefits, the Veteran claimed entitlement to service 
connection for sleepwalking.  In a July 2008 statement since 
submitted, a private physician, T.S., D.O., indicated the 
Veteran suffers from sleep apnea, sleep walking, and abnormal 
sleep stages that all started after an anoxic brain injury 
four years earlier - so, if true, meaning in 2004 or 
thereabouts, many years, indeed decades, after his military 
service ended.

According to VA regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A mere symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Here, 
there is no indication from the record that the Veteran's 
sleepwalking is an actual disability, in and of itself, for 
which VA compensation benefits are payable.

But even assuming for the sake of argument that the Veteran's 
documented sleepwalking may be a disability for VA 
compensation purposes, review of the record shows that, while 
this condition was not noted when entering the military, 
it was very shortly thereafter.  After being referred for a 
psychiatric evaluation, it was confirmed he had a life-long 
history of sleep walking so, obviously, even prior to 
entering the military.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132, 1137.



The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's 
Office of the General Counsel has determined that VA must 
show by clear and unmistakable evidence both that there was a 
pre-existing disease or disorder and that it was not 
aggravated during service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The U. S. 
Court of Appeals for the Federal Circuit has adopted the 
General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

As applied to the facts of this case, the Veteran's military 
entrance examination, as mentioned, does not show 
sleepwalking or any other pertinent findings for that matter.  
But another service document less than 2 months later details 
his reported life-long history of sleepwalking.  Furthermore, 
testimony from the Veteran during his August 2008 Travel 
Board hearing, as well as in a contemporaneous statement from 
his spouse, clearly and unmistakably supports a finding of 
sleepwalking having pre-existed his military service.  There 
is no assertion to the contrary.

And as for the next focus, specifically, whether there also 
is clear and unmistakable evidence that the pre-existing 
sleepwalking did not undergo an increase in severity or 
underlying pathology during service - that is, beyond its 
natural progression, other than the July 1972 report of the 
Naval Aptitude Board, the Veteran' service records are 
completely unremarkable for any complaints or findings 
regarding his sleepwalking.  Of equal or even greater 
significance, the post-service record also is entirely 
unremarkable for any complaints or findings regarding the 
Veteran's sleepwalking until 2005, some 33 years after his 
military service ended.  And notably, in July 2008 a private 
physician, T.S., D.O., Family Practice Board Certified of the 
Genoa Medical Clinic, indicated the Veteran's sleepwalking 
and sleep apnea and abnormal sleep stages are all 
attributable to an anoxic brain injury that had occurred 4 
years previously, which, again, if true, means in 2004 or 
thereabouts.  So this doctor has causally related the sleep 
disorder and associated problems with sleep walking and 
irregular sleep pattern to something totally unrelated to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebateable.  Vanerson v. West, 12 Vet. App. 254 (1999).  
There is no probative medical or other evidence in support of 
aggravation during service of the Veteran's pre-existing 
sleepwalking.  Thus, based on the entirety of the 
forementioned evidence, the Board concludes that even 
considering sleepwalking as a disability for VA compensation 
purposes, there is clear and unmistakable evidence that 
sleepwalking did not undergo an increase in pathology or 
severity during service beyond its natural progression.  

The Veteran's testimony and the lay statements of record are 
not considered competent evidence, in that the Veteran is not 
shown to have the medical knowledge required to render a 
competent opinion on the matter of aggravation of pre-
existing sleep walking.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  It is true that his statements and those of 
his wife are competent to support the occurrence of events 
that are capable of lay observation or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

But they are not competent to give a probative opinion on the 
determinative issue of causation - especially given Dr. 
T.S.'s July 2008 letter clearly and unmistakably attributing 
the Veteran's sleep apnea, sleep walking, and abnormal sleep 
stages to an event, namely, an intercurrent anoxic brain 
injury in 2004 or thereabouts, which has absolutely nothing 
to do with anything that occurred during or coincident with 
his military service.  So while the Veteran's contentions and 
those of his wife have been carefully and sympathetically 
considered, their contentions are outweighed by the absence 
of any medical evidence supporting the claim.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
in turn meaning there is no reasonable doubt to resolve in 
his favor, and his claim must be denied.  38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


The claim for service connection for a personality disorder 
is denied.  

The claim for service connection for a sleepwalking disorder 
also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


